DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims amendments and remarks filed on August 18, 2021 for the application filed December 6, 2018 which claims priority to a provisional application filed on December 6, 2017. Claims 1, 9 and 16 have been cancelled, and claims 2, 10 and 17 have been amended. Claims 2-8, 10-15 and 17-20 are currently pending and have been examined.

Allowable Subject Matter
Claims 7, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Amorim discloses cross validation techniques used in clustering and Manning discloses the use of K-means clustering to determine the optimal K value and the mutual information equation of claim 15 used in cluster evaluation, none of the cited prior art references disclose the specific clustering and cross-validation and steps used to select the centroids to represent the classification clusters recited in claim 7 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 8, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. No. 2016/0081566) in view of Gupta et al. (U.S. Pub. No. 2016/0364467).
Regarding claim 2, Xu discloses a computing device, comprising: processing circuitry and memory; wherein the processing circuitry is configured to (Paragraphs [0065]-[0066]): 
accept input data relating to past clinical episodes collected from a patient over time; group the past clinical episodes into one or more classification clusters accordance with a similarity metric (Paragraph [0044] discusses forming clusters of cardiac signal segments using a K-means method. Paragraph [0045] discusses that the clusters represent classifications of cardiac events (i.e. clinical episodes). Paragraphs [0049] discusses that at least two clusters of cardiac signal segments with each cluster associated with a different type of cardiac event. Elements of the clusters have been assigned to the clusters based on features of interest obtained from their respective cardiac signal segments. In context, the cardiac signal segments used to form the clusters are past cardiac signal segments collected from a patient over time that were accepted as input and when using K-means to from the clusters, the clusters are formed using a distance metric (i.e. similarity metric).); 
receive additional input data relating to a new clinical episode collected from the patient (Paragraphs [0050] discusses receiving a cardiac signal segment (i.e. input data relating to a new clinical episode) of a subject being monitored for cardiac function assessment.); 
Paragraphs [0053]-[0058] discuss that the received cardiac signal segment is assigned to a cluster. The cluster which is the minimum distance (i.e. similarity metric) from the cardiac signal segment is chosen as the cluster to which to assign the cardiac signal segment to (i.e. event is similar to the cluster).); and, 
issue an alert or display the new clinical episode on a display (Paragraph [0059] discusses communicating the identified cardiac event to a display device and that an alert signal may be initiated and a signal may further be sent to a medical professional.) 
wherein past and new clinical episodes are represented by an episode vector in a p-dimensional vector space made up of p numerically valued features reflective of the patient's clinical condition, p being an integer (Paragraphs [0037], [0045] and [0050] discuss that cardiac signal segments are represented by features of interest in a single row vector (i.e. SIGpatient <X, Y, Z>, where X, Y, X are features of interest) which are indicative of a patient’s cardiac condition. SIGpatient <X, Y, Z>, would represent a 3-dimentsion vector space made up of 3 numerically valued features of interest. Also see paragraphs [0038]-[0043] which show that the features of interest are numerically valued.)  and wherein the processing circuitry is further configured to: 
apply a clustering procedure to the past episode vectors to compute clusters that groups the past episode vectors into a plurality of clusters based upon a distance metric in the p-dimensional vector space (Paragraph [0044] and [0049] discusses forming clusters of cardiac signal segment features of interest vectors using a K-means method, which groups the cardiac signal segment features of interest vectors into clusters. In K-means clustering, a distance metric in vector space is used. Also see Paragraphs [0045]-[0046] which discuss the distance metric.); and, 
define the one or more classification clusters as represented by the centroids of clusters of past episode vectors generated by the clustering procedure (Paragraph [0045]-[0046] discusses that clusters are associated with cardiac events (i.e. classification) and are defined by the center of the cluster.); and, 
assign a new episode vector representing a recent clinical episode to the classification cluster that corresponds to the centroid closest to the new episode vector if the distance from the new episode vector to the closest centroid of a classification cluster is less than a specified value (Paragraphs [0046] and [0053]-[0058] discuss that cardiac signal segments (i.e. vectors) are assigned to a cluster which is the minimum distance (i.e. closest) from the clinical signal segment to the center of the cluster within a threshold as discussed in paragraphs [0044] and [0071]. Additionally Euclidian distance uses ); and
after a specified period time or after a specified number of new episode vectors have been collected, add the collected new episode vectors to the past episode vectors and re-compute the classification clusters (Paragraphs [0070] discusses that once the model is obtained, any new data points received (i.e. new episode vectors) can also be easily incorporated into the model by recalculating the model parameters such as mean and standard deviation for a normal distribution. New data points received is construed as a specified number (i.e. greater than or equal to 1).). 
if the new clinical episode is not assigned to a classification cluster, however, Gupta teaches that it was old and well known in the art cluster classification at the time of the filing to display the new clinical episode on a display if the new clinical episode is not assigned to a classification cluster (Gupta, paragraph [0038] discusses that once a cluster is formed, points within the threshold Euclidean distance k from the cluster centroid are treated as part of the cluster. Points that are not within a cluster are assigned to new clusters. Once the clusters are formed, an alert may be sent to a user indicating that the user is to re-classify the clusters as Normal or Ack-Abnormal. Also see paragraphs [0013] and [0041].) to indicate that the user is to re-classify the clusters (Gupta, paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art of detecting electrical cardiac events at the time of the filing to modify the displaying of the new clinical episode on a display of Xu such that it is displayed if the new clinical episode is not assigned to a classification cluster, as taught by Gupta, in order to indicate that the user is to re-classify the clusters.

Regarding claim 3, Xu further discloses wherein the processing circuitry is further configured to: 
designate one or more of the classification clusters as clinically significant so as to warrant an alert (Paragraph [0044] discusses associating at least one cluster with an arrhythmia cardiac event (i.e. clinically significant) and at least one cluster with a non-arrhythmic cardiac event (i.e. not clinically significant).); and, 
Paragraph [0064] discusses that the Alert Generator 717 receives the identified cardiac event and, in response to the cardiac event being an arrhythmia, proceeds to initiate an alert signal to a display device via antenna 718.).

Regarding claim 4, Xu further discloses wherein the distance metric in the p-dimensional vector space is a Euclidean distance, a squared Euclidean distance, a Minkowski distance, a Manhattan distance, a Pearson correlation distance, a Pearson squared distance, a Chebyshev distance, or a Spearman distance (Claim 5 discusses that the distance may be a Euclidean distance.).

Regarding claim 5, Xu does not appear to explicitly disclose wherein the processing circuitry is further configured to, if a new episode vector is not assigned to a classification cluster, classify the recent clinical episode represented by that new episode vector as dissimilar to past clinical episodes 
Gupta teaches that it was old and well known in the art of cluster classification at the time of the filing that processing circuitry is further configured to, if a new episode vector is not assigned to a classification cluster, classify the recent episode represented by that new episode vector as dissimilar to past clinical episodes (Gupta, paragraph [0038] discusses that once a cluster is formed, points within the threshold Euclidean distance k from the cluster centroid are treated as part of the cluster. Points (represented by vectors) that are not within a cluster are assigned to new clusters (i.e. classified as dissimilar to other clusters). Also see paragraphs [0013] and [0041].) to indicate that the user is to re-classify the clusters (Gupta, paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art of cluster classification at the time of the filing to modify the clustering procedure of Xu such that the processing circuitry is further configured to, if a new episode vector is not assigned to a classification cluster, classify the recent clinical episode represented by that new episode vector as dissimilar to past clinical episodes, as taught by Gupta, in order to indicate that the user is to re-classify the clusters.

Regarding claim 6, Xu does not appear to explicitly disclose wherein the processing circuitry is further configured to issue an alert if a recent clinical episode is classified dissimilar to past clinical episodes in accordance with a specified value of the distance metric 
Gupta teaches that it was old and well known in the art of cluster classification and event notification at the time of the filing that the processing circuitry is further configured to issue an alert if a recent episode is classified dissimilar to past episodes in accordance with a specified value of the distance metric (Gupta, paragraph [0038] discusses that once a cluster is formed, points within the threshold Euclidean distance k from the cluster centroid are treated as part of the cluster. Points (represented by vectors) that are not within a cluster are assigned to new clusters (i.e. classified as dissimilar to other clusters). Once the clusters are formed, an alert may be sent to a user indicating that the user is to re-classify the clusters as Normal or Ack-Abnormal. Also see paragraphs [0013] and [0041].) to indicate that the user is to re-classify the clusters (Gupta, paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art of cluster classification and event notification at the time of the filing to modify the clustering procedure of Xu such that the processing circuitry is further configured to issue an alert if a recent clinical episode is classified dissimilar to past clinical episodes in accordance with a specified value of the distance metric, as taught by Gupta, in order to indicate that the user is to re-classify the clusters.

Regarding claim 8, Xu further discloses wherein the processing circuitry is further configured to test the accuracy of the classification clusters in classifying vectors by: 
selecting some or all of the past episode vectors not selected as the training set to be a test set (Paragraph [0085] discusses using ½ of all available segments from all patients to construct the model and the other ½ for testing.); 
assigning vectors of the test set to the classification clusters in a manner that minimizes the distance from the test set vector to the centroid of the cluster to which it is assigned (Paragraph [0070] discusses that once the model is obtained, for any new data points received (i.e. testing data), one or a set of statistical measures (e.g., Mahalanobis distance) or hypothesis test (e.g., χ2 test) are calculated to determine the likelihood of the new data point coming from the particular distribution (AF or SR). This approach allows for the detection of the presence of AF with very limited data points for early detection of reoccurrence of AF after a cardioversion procedure. It doesn't require manually labeling of ground truth of each segment for a training set.); 
Paragraph [0084] discuss that the Mahalanobis distances to the 2 cluster centers were then calculated and the shorter distance between the 2 was used to identify each segment as AF or SR (i.e. same number of classification clusters.); and, 
evaluating the accuracy of the classification clusters to which the test vectors have been assigned in classifying the test vectors using the clusters computed by applying the clustering procedure to the test set as a ground-truth standard (Paragraph [0084] discusses that he distance distributions for segments taken before and after the cardioversion procedure, respectively. The error rate is about 10% with all of them as FP's (SR classified as AF). The same approach was repeated for 3 more patients using more feature metrics with an error rate of about 15%. Paragraph [0085] discusses that when we use ½ of all available segments from all patients to construct the model and the other ½ for testing, the error rate was 20% overall with about a 70% true-positive rate and about a 20% false-positive rate.).

Regarding claim 11, Xu further discloses a user interface and wherein the processing circuitry is further configured to incorporate patient or clinician feedback in computing the classification clusters by assigning past clinical episode vectors to a particular classification cluster in accordance with the feedback (Paragraphs [0011], [0044] discuss that clinical segments may be manually assigned to clusters and that clusters may be based on manual labeling. This may be done by a clinician using a work station having a display device as discussed in paragraphs [0052] and [0066]-[0067]. Also see paragraph [0037] which discusses that patient information and medical histories may be associated with features of interest used to assign cardiac signal segments to a cluster.).

Regarding claims 17 and 19: all limitations as recited have been analyzed and rejected with respect to claims 2 and 8.  Claims 17 and 19 pertain to a method, corresponding to the computer device of claims 2 and 8. Claims 17 and 19 do not teach or define any new limitations beyond claims 2 and 8; therefore claims 17 and 19 are rejected under the same rationale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. No. 2016/0081566) in view of Gupta et al. (U.S. Pub. No. 2016/0364467) and further in view of Adir et al. (U.S. Pub. No. 2017/0154280).
Regarding claim 10, Xu does not appear to explicitly disclose, but Adir teaches that it was old and well known in the art of classification and clustering at the time of the filing that the processing circuitry is further configured to weight newer past episode vectors more heavily than older past episode vectors in computing the classification clusters (Adir, paragraph [0027] discusses that for each new cluster in the new set of clusters, model generator 116 may identify any old clusters that contain objects that are also contained in the new cluster. These old clusters are referred to as source clusters for the new cluster. Model generator 116 may compute a model for the new cluster, based on the models for the source clusters and on the new data that has arrived since the old clusters were computed, using a weighted combination, with a weight for each source cluster according to the proportion that each source clusters contributes to the new cluster, so that the new model represents a weighted average of the source cluster models. Model generator 116 may then incorporate the new data into the new model, for example, by incremental training using the new data as training data. For example, model generator 116 may update the new model by weighting the effect of the new data such that it has more effect on the new model than the models of the source.) to reduce the effects of the oldest data and increase the relative effect of the more recent data (Adir, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of classification and clustering at the time of the filing to modify the computing device of Xu such that the processing circuitry is further configured to weight newer past episode vectors more heavily than older past episode vectors in computing the classification, as taught by Adir, in order to reduce the effects of the oldest data and increase the relative effect of the more recent data.

Claim 12-14 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. No. 2016/0081566) in view of Gupta et al. (U.S. Pub. No. 2016/0364467) and further in view of Manning et al. (An introduction to Information Retrieval).
Regarding claim 12, Xu further discloses wherein the clustering procedure is a K-means algorithm (Paragraph [0044])
Xu does not appear to explicitly disclose, but Manning teaches that it was old and well known in the art of K-means clustering at the time of the filing that the K-means Manning, section 16.4, pages 360-361 discusses that these steps are the well-known K-means algorithm.).
Therefore, it would have been obvious to one of ordinary skill in the art of K-means clustering at the time of the filing the K-means algorithm of Xu would be performed by the above steps, as taught by Manning, because this is the known K-means algorithm to improve computer based clustering.

Regarding claim 13, Xu does not appear to explicitly disclose, but Manning teaches that it was old and well known in the art of K-means clustering at the time of the filing that the specified termination condition is selected from: a specified number of iterations having been performed, the coordinates of the centroid of each of the K clusters not changing between iterations, and the sum of the squared distances from each past episode vector to the centroid of the cluster to which it has been assigned being below a specified threshold value (Manning, section 16.4, pages 361 and 363).


Regarding claim 14, Xu does not appear to explicitly disclose, but Manning teaches that it was old and well known in the art of K-means clustering at the time of the filing wherein the processing circuitry is further configured to calculate an optimal value for the number of clusters K by: 
computing clusters using the K-means clustering procedure for successively increasing values of K; 
for each set clusters computed using a particular K value, computing a dispersion function defined as the sum of the squared distances between a centroid of a cluster and the vectors belonging to the cluster summed over all of the clusters in the set; and, 
selecting the optimal value of K as the K value when the marginal decrease in the dispersion function as K is increased is maximized (Manning, sections 16.4 and 16.4.1, pages 361 and 363-367 discuss determining the optimal value of K in K-means cluster when K is unknown. This is done by suing residual sum of squares, the squared distance of each vector from its centroid summed over all vectors. We first perform i (e.g., i = 10) clusterings with K clusters (each with a different initialization) and compute the RSS of each. Then we take the minimum of the i RSS values. We denote this minimum by RSS dmin(K). Now we can inspect the values RSS dmin(K) as K increases and find the “knee” in the curve – the point where successive decreases in RSS dmin become noticeably smaller.) to use K-means clustering if one cannot come up with a plausible guess for K (Manning, section 16.4.1) and .
Therefore, it would have been obvious to one of ordinary skill in the art of K-means clustering at the time of the filing the K-means algorithm of Xu would be performed by the above steps, as taught by Manning, in order to use K-means clustering if one cannot come up with a plausible guess for K and because this is a known K-means technique used for improving computer based clustering.

Regarding claim 20: all limitations as recited have been analyzed and rejected with respect to claim 12.  Claims pertains to a method, corresponding to the computer device of claim 12. Claim 20 does not teach or define any new limitations beyond claim 12; therefore claim 20 is rejected under the same rationale.

Response to Arguments
Applicant’s arguments filed August 18, 2021, with respect to claims 2-8, 10-15 and 17-20 being rejected under 35 U.S.C. §101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §101 has been withdrawn. 

Applicant's arguments filed August 18, 2021 regarding claims 2-8, 10-15 and 17-20 being rejected under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant argues that the subject matter of previous claim 9 which has been incorporated into claims 2 and 17 are not disclosed by Xi. However, applicant is directed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. (U.S. Pub. No. 2013/0111509) discuses in paragraph [0029] discloses that clusters may be created and stored after a predetermined amount of data has been obtained. The predetermined amount of data obtained may comprise, for example, data from a predetermined number of faces, a predetermined number of megabytes, a predetermined time (e.g., 10 seconds), or until a buffer is full. Detector 130 then performs batch k-means on the data to form k clusters. In one embodiment, an initial number of clusters k is decided and clusters are created using batch k-means. Paragraph [0044] discloses that the clusters can be dynamically updated over time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DEVIN C HEIN/Examiner, Art Unit 3686